Citation Nr: 0913724	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  




ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from November 1999 until 
her death in May 2000.  The appellant is the Veteran's 
father.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 administrative decision 
issued by the RO.  

In December 2003 the Board remanded the case back to the RO 
for further development of the record.  

The appellant requested a hearing before a Veterans Law Judge 
at the RO in his December 2002 Substantive Appeal.  He was 
scheduled for a hearing in November 2003.  The appellant was 
rescheduled at his request for a hearing in May 2005.  Again 
he requested to reschedule the hearing.  He was rescheduled 
in April 2006, but failed to report without explanation.  
Consequently, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702(d) (2005).  

In November 2006, the Board issued a decision denying the 
appellant's claim.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In October 2008, the Court issued an order vacating the 
Board's decision and remanding the case for compliance with 
directives specified in the order.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  



REMAND

In this case, the Court found that the Board erred in 
concluding that VA had satisfied its duty to assist the 
appellant with the development of the claim.  Specifically, 
the Court found that VA did not fulfill its duty to assist in 
that it failed to obtain a copy of the autopsy report 
pertaining to the Veteran's death.  

Based on the foregoing, and consistent with the Court's 
Order, the Board finds that this matter should be remanded.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate 
steps to obtain a complete copy of the 
autopsy report pertaining to the 
Veteran's death.  All attempts to 
fulfill this development must be 
documented in the claims file.  

If the search for any such records 
yields negative results, that fact 
should be clearly noted, with the RO 
either documenting for the file that 
such records do not exist or that 
further efforts to obtain them would be 
futile, and the appellant should be 
informed in writing.  The RO should 
make as many requests as are necessary 
to obtain relevant records.  In this 
regard, the Board notes that VA will 
end its efforts to obtain records from 
a Federal department or agency only if 
VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  
See 38 C.F.R. § 3.159(c)(2).  

2.  Following completion of the 
requested development to the extent 
possible, the RO should undertake to 
readjudicate the Appellant's claim in 
light of all the evidence of record.  
If any benefit sought on appeal is not 
granted, the RO should provide an 
appropriate Statement of the Case to 
the appellant and afford him with an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

